                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION


Roland H. Stevens,

                       Petitioner,     Case No. 16-cv-12107

v.                                     Judith E. Levy
                                       United States District Judge
Sherman Campbell,
                                       Mag. Judge Patricia T. Morris
                       Respondent.

________________________________/

      OPINION AND ORDER DENYING PETITION FOR
  WRIT OF HABEAS CORPUS [1], DENYING A CERTIFICATE
  OF APPEALABILITY, AND DENYING LEAVE TO PROCEED
            IN FORMA PAUPERIS ON APPEAL

     Petitioner Roland H. Stevens, a Michigan prisoner, filed a pro se

petition for a writ of habeas corpus under 28 U.S.C. § 2254. He challenges

his state conviction and sentence of seven to twenty years for assault with

intent to do great bodily harm less than murder (“AWIGBH”). He alleges

as grounds for relief that (1) there was insufficient evidence to support

his conviction for AWIGBH, (2) the prosecutor committed misconduct by

bringing multiple charges against him for one criminal transaction, (3)

the jury instruction on assault with intent to do great bodily harm less
than murder was improper, and (4) trial counsel was ineffective for

failing to request a jury instruction on aggravated assault.

  I.     Background

       Stevens was charged with four counts: assault with intent to

commit murder, AWIGBH, assault with a dangerous weapon (felonious

assault), and first-degree home invasion. See People v. Stevens, 306 Mich.

App. 620, 623 n.1 (2014). The Michigan Court of Appeals summarized the

evidence at Stevens’ jury trial:

             Defendant’s conviction arises from a stabbing that
       occurred on March 7, 2012. At the time of the stabbing, the
       victim, Luther Allbright, lived with two women, Maria
       Castillo and Sandra Williams. The evening before the
       stabbing, defendant and Williams went to defendant’s
       apartment, approximately two blocks from Allbright’s house.
       When Williams did not return to Allbright’s house, Castillo
       became concerned, and she and Allbright went to defendant’s
       apartment. After Castillo aggressively knocked on the
       apartment door, defendant opened the door and punched
       Castillo, at which time Allbright departed from the building
       without entering defendant’s apartment. Sometime later,
       Castillo and Williams also departed; but defendant ran after
       the women and stopped them. Defendant frisked Williams,
       supposedly looking for possessions he claimed were missing
       from his apartment.

            The following afternoon, defendant went to Allbright’s
       home and a fight ensued. In particular, according to Allbright,
       defendant entered his home uninvited and asked, “Why did
       you bring all that drama to my house?” Defendant then
       punched Allbright in the face, after which defendant wrestled
                                     2
     him to the ground. While the two rolled on the ground,
     defendant stabbed Allbright twice in the left side of his back,
     once in the right side of his back (puncturing Allbright’s lung),
     and once in his left arm. He then pinned Allbright to the
     ground and told him, “I’m King Tut, bitch.” Afterward,
     defendant left Allbright’s house, purchased beer at a party
     store, and returned to his apartment.

           At trial, defendant conceded that he brought a knife to
     Allbright’s home and that he stabbed Allbright, but he
     claimed that he acted in self-defense. According to defendant’s
     version of events, he suffers from several medical conditions,
     including congestive heart failure. Defendant maintained
     that, during the fight, Allbright ended up on top of defendant
     while they were wrestling on the ground and, because of his
     medical conditions, defendant could not breathe, which
     prompted him to pull a knife and stab Allbright several times.

           The trial court instructed the jury on the theory of self-
     defense; however, the jury convicted defendant of AWIGBH
     [Mich. Comp. Laws § 750.84]. The trial court sentenced
     defendant, as a fourth-offense habitual offender, MCL 769.12,
     to 7 to 20 years’ imprisonment.

Id. at 622–23 (footnote omitted).

     In his direct appeal, Stevens’ appointed appellate attorney argued

that the trial court erroneously scored twenty points for prior record

variable five and that trial counsel was ineffective for failing to object to

the score. (Dkt. 10-17 at 16.) Substitute appellate counsel filed a

supplemental brief in which he argued that the guilty verdict for

AWIGBH was based on insufficient evidence because the evidence did


                                     3
not prove beyond a reasonable doubt that Stevens did not act in self-

defense. (Id. at 82.) The Michigan Court of Appeals addressed all three

arguments and affirmed Stevens’ conviction. Stevens, 306 Mich. App. at

627 n.5 (ineffective assistance of trial counsel), 627–28 (scoring), 628–31

(sufficiency of the evidence).

     Stevens raised the same three issues in his application for leave to

appeal to the Michigan Supreme Court. (Dkt. 10-18 at 3–5, 14.) He also

challenged his status as a fourth habitual offender (id. at 6), claimed that

he “perjured himself constantly while testifying at trial,” but neither the

trial attorney, judge, or prosecutor stopped him (id. at 15), and raised

several new issues concerning his trial attorney, including his failure to

object to the jury instruction on aggravated assault. (Id. at 7–15.) On May

28, 2015, the Michigan Supreme Court summarily denied leave to appeal.

People v. Stevens, 497 Mich. 1027 (2015).

     Stevens subsequently filed a motion for relief from judgment with

the state trial court, arguing that the evidence at trial was insufficient

and against the great weight of the evidence to support his AWIGBH

conviction and that the prosecutor committed misconduct by bringing

multiple charges against him. (Dkt. 10-15 at 2, 4–9.) He asserted a


                                     4
variety of ineffective assistance of trial counsel claims, including the

failure to request a jury instruction on the lesser-offense of aggravated

assault. (Id. at 2, 10–12.) Finally, he argued that appellate counsel was

ineffective for failing to raise these claims on direct appeal. (Id. at 11.)

      The trial court denied the motion, stating that it was precluded

from reviewing his challenge to the sufficiency of the evidence and most

of the ineffective assistance of counsel claims because the Court of

Appeals had already ruled on those issues. (Dkt. 10-16 at 2–3.) The trial

court found that he had not shown “good cause” or “actual prejudice”

under Michigan Court Rule 6.508(D)(3) for not raising his ineffective

assistance of trial counsel claim on his direct appeal, but it still addressed

some of the merits of the ineffective assistance of counsel claim. (Id. at 3.

(finding that trial counsel was not ineffective for failing to request the

lesser-offense jury instruction because it would have been futile because

Stevens was not entitled to such an instruction).) It rejected his

ineffective assistance of appellate counsel claims under similar

reasoning. (Id. at 3–4.) Stevens did not appeal the denial.

      On June 8, 2016, Stevens filed this habeas corpus petition. (Dkt. 1.)

The Court understands his claims to be: (1) the jury’s verdict for


                                      5
AWIGBH was against the weight of the evidence and the evidence was

insufficient, (2) the prosecutor committed misconduct by bringing

multiple charges stemming from one criminal transaction, (3) the jury

instruction on AWIGBH was improper, and (4) trial counsel was

ineffective for failing to request a jury instruction on the lesser-offense of

aggravated assault. (Id. at 5–8.)

  II.     Legal Standard

        The Anti-Terrorism and Effective Death Penalty Act (“AEDPA”)

limits the authority of a federal district court to grant habeas relief on a

claim that was adjudicated on the merits by the state courts. See §

2254(d). A § 2254 petition may only be granted if the state court

adjudication was “contrary to” or resulted in an “unreasonable

application of clearly established Federal law, as determined by the

Supreme Court of the United States.” § 2254(d)(1). A state-court decision

is “contrary to” clearly established law “if the state court arrives at a

conclusion opposite to that reached by the Supreme Court on a question

of law, or if the state court decides a case differently than the Supreme

Court has on a set of materially indistinguishable facts.” Moore v.

Mitchell, 708 F.3d 760, 774 (6th Cir. 2013) (citing Williams v. Taylor, 529


                                      6
U.S. 362, 412–13 (2000)). And a state-court decision is an “unreasonable

application of clearly established” law “where ‘the state court identifies

the correct governing legal principle from [the Supreme] Court’s

decisions but unreasonably applies that principle to the facts of the case.’”

Carter v. Bogan, 900 F.3d 754, 767 (6th Cir. 2018) (alteration in original)

(quoting Williams, 529 U.S. at 413).

     An “unreasonable application” is more than incorrect; it must be

“objectively unreasonable.” Id. at 767–68 (quoting Renico v. Lett, 559 U.S.

766, 773 (2010)). In other words, the federal habeas court must find that

“the state court’s ruling . . . was so lacking in justification that there was

an error well understood and comprehended in existing law beyond any

possibility for fair-minded disagreement.” Id. (alteration in original)

(quoting Harrington v. Richter, 562 U.S. 86, 103 (2011)). A § 2254 petition

should be denied if it is within the “realm of possibility” that “fair-minded

jurists” could find the state court decision was reasonable. Woods v.

Etherton, 136 S. Ct. 1149, 1152 (2016).




                                      7
  III. Analysis

        A. Sufficiency of the Evidence

     Stevens raises two arguments under this claim: first, that there was

insufficient evidence to support his conviction for AWIGBH in violation

of his due process rights and, second, that the jury’s verdict was against

the great weight of the evidence. (Dkt. 1 at 5.) Specifically, he argues that

the victim did not suffer permanent or life-threatening injuries and there

was no evidence of an intent to inflict great bodily harm. (Id. at 6–7.)

However, neither argument warrants habeas relief.

     As a preliminary matter, petitioner’s weight of the evidence

argument cannot be considered in federal habeas proceedings. An

“against the weight of the evidence argument” is a state-law claim, and

federal courts may only “review issues of federal law in a habeas

proceeding.” Nash v. Eberlin, 258 F. App’x 761, 764 n.4 (6th Cir. 2007).

However, his claim that there was insufficient evidence to support his

conviction can proceed.

     “Criminal defendants have a due-process right not to be convicted

of a crime ‘except upon proof beyond a reasonable doubt of every fact

necessary to constitute the crime with which [they are] charged.’”


                                     8
Thomas v. Stephenson, 898 F.3d 693, 698 (6th Cir. 2018) (alteration in

original) (quoting In re Winship, 397 U.S. 358, 364 (1970)). Under

AEDPA, the Court’s “review of a state-court conviction for sufficiency of

the evidence is very limited.” Id. (citing Brown v. Konteh, 567 F.3d 191,

204 (6th Cir. 2009)). Such claims “face a high bar in federal habeas

proceedings because they are subject to two layers of judicial deference.”

Coleman v. Johnson, 566 U.S. 650, 651 (2012) (per curiam).

     First, a federal habeas court must determine whether the

conviction meets the standard set forth in Jackson v. Virginia, 443 U.S.

307 (1979), “whether, viewing the trial testimony and exhibits in the light

most favorable to the prosecution, any rational trier of fact could have

found the essential elements of the crime beyond a reasonable doubt.”

Thomas, 898 F.3d at 698 (emphasis in original) (citations and footnote

omitted) (quoting Brown, 567 F.3d at 205). Federal courts cannot

“reweigh the evidence, re-evaluate the credibility or witnesses, or

substitute our judgment for that of the jury.” Id. (same).

     Second, the federal habeas court must determine if the state court’s

decision that there was sufficient evidence is objectively unreasonable.

Coleman, 566 U.S. at 651. Here, Stevens’ conviction satisfies Jackson and


                                    9
the state-court determination that his conviction was supported by

sufficient evidence is not unreasonable, even considering his self-defense

argument.

     In Michigan, “[t]he elements of assault with intent to do great

bodily harm less than murder are (1) an assault, i.e., ‘an attempt or offer

with force and violence to do corporal hurt to another’ coupled with (2) a

specific intent to do great bodily harm less than murder.” People v. Bailey,

451 Mich. 657, 668–69 (quoting People v. Smith, 217 Mich. 669, 673

(1922)), amended on denial of reh’g, 453 Mich. 1204 (1996). The intent to

do great bodily harm is “an intent to do serious injury of an aggravated

nature.” People v. Russell, 297 Mich. App. 707, 721 (quoting People v.

Brown, 267 Mich. App. 141, 147 (2005)). And “[a]n actor’s intent may be

inferred from all the facts and circumstances, and because of the

difficulty of proving an actor’s state of mind, minimal circumstantial

evidence is sufficient.” Id. (quoting People v. Gonzalez, 256 Mich. App.

212, 226 (2003)). Such circumstances include “the act itself, the means

employed[,] and the manner employed.” People v. Leach, 114 Mich. App.

732, 735 (1982).




                                    10
     Viewing the record in the light most favorable to the prosecution,

there was sufficient evidence so that a rational trier of fact could find

each element of AWIGBH beyond a reasonable doubt, specifically that

Stevens had the intent to seriously harm Allbright in an aggravated

manner. The record shows that Stevens went to Allbright’s home with a

knife, forced his way into the house, threatened Allbright, and instigated

a physical fight with him. Moreover, the physical altercation culminated

in Stevens stabbing Allbright four times in his torso and puncturing his

lung. The evidence also shows that Stevens initiated this incident to send

a message to Allbright for trying to check on Williams. For example, the

events of the day before and Stevens’ statement after he stabbed

Allbright, “I’m King Tut, bitch,” suggest a retaliatory motive. Although

Allbright luckily did not die or suffer from permanent damage, the

evidence, including the stabbing and its manner, shows that at least one

rational juror could find Stevens had the requisite intent beyond a

reasonable doubt.

     Moreover, even if the Court disagreed with the state court, the

Court must defer to the Michigan Court of Appeals determination that

there was sufficient evidence because it is not contrary to or an


                                   11
unreasonable application of federal law. The Michigan Court of Appeals

examined the evidence, including that Stevens casually left Allbright’s

home to pick up beer on his way home after the stabbing, before

concluding that his “instigation of the fight, his use of a knife, and the

serious injury suffered by Allbright” was sufficient evidence permitting a

rational juror to find that Stevens had the requisite intent for AWIGBH.

Stevens, 306 Mich. App. at 629. Thus, the state court’s determination was

not unreasonable.

     This conclusion is not impacted by Stevens’ self-defense argument

at trial. Self-defense requires that the defendant did not “engage[ ] in the

commission of the crime at the time he . . . use[d] deadly force,” that “he

. . . ha[d] the legal right to be” there, and “the individual honestly and

reasonably believed that the use of deadly force [was] necessary to

prevent the imminent death of or imminent great bodily harm to

himself.” Mich. Comp. Laws § 780.972(1)(a). “The prosecution bears the

burden of disproving the common law affirmative defense of self-defense

beyond a reasonable doubt.” People v. Dupree, 486 Mich. 693, 697 (2010).

The prosecution presented the jury with sufficient evidence to prove

beyond a reasonable doubt that Stevens did not have the legal right to be


                                    12
in Allbright’s house, that Stevens initially assaulted Allbright within the

home prior to using the knife, and that Stevens could not have reasonably

believed the use of deadline force was necessary to move Allbright off of

his chest because Allbright was unarmed. And the state court agreed as

much, determining that because Stevens’ testimony conflicted with

“Allbright’s description of events,” a juror could reasonably “disbelieve

[Stevens’ testimony that he feared for his life, and so] stabbing Allbright

four times was necessary to prevent [his] imminent death.” Stevens, 306

Mich. App. at 631. Therefore, there was sufficient evidence to discount

his self-defense claim, and the state-court decision holding the same was

not unreasonable. For these reasons, Stevens is not entitled to habeas

relief on his first claim.

          B. Prosecutorial Misconduct

      Stevens argues that the prosecutor committed misconduct by

charging him with multiple charges for one criminal transaction (Dkt. 1

at 6), but he failed to exhaust this claim in state court and now it is

procedurally defaulted.1 AEDPA restricts habeas review to claims where



      1 Respondent did not address this claim because it did not construe the petition
as raising it (Dkt. 9 at 6), but the Court declines to order supplemental briefing
because respondent is not prejudiced as the Court resolves the claim against Stevens.
                                         13
“it appears that . . . the applicant has exhausted the remedies available”

to him in state court. § 2254(b)(1), (c). To exhaust a claim, a petitioner

must fairly present the federal claim and then utilize one full round of

state appellate review, which includes an appeal to the state appellate

and supreme courts. Williams v. Mitchell, 792 F.3d 606, 613 (6th Cir.

2015) (citing cases). If a petitioner failed to raise a federal claim before

the state court and cannot return to state court to do so, the claim is

procedurally defaulted in federal habeas corpus proceedings. Carter v.

Mitchell, 693 F.3d 555, 564 (6th Cir. 2012). Only by showing cause and

prejudice or that failure to review the claim would lead to a miscarriage

of justice can a petitioner avoid the imposition of procedural default.

Williams v. Anderson, 460 F.3d 789, 805–06 (6th Cir. 2006) (citing

Lundgren v. Mitchell, 440 F.3d 754, 763 (6th Cir. 2006)). To show a

miscarriage of justice would result, a petitioner must make a “credible

showing of actual innocence” supported by “new, reliable evidence.” Davis

v. Bradshaw, 900 F.3d 315, 326 (6th Cir. 2018).

     Stevens’    claim   is   procedurally   defaulted.   He   raised   the

prosecutorial misconduct claim in his motion for relief from judgment

(Dkt. 10-15 at 6), but the state trial court did not address it when it


                                    14
denied him relief from judgment. (See Dkt. 10-16.) Even though the state

trial court overlooked this claim, Stevens was still required to appeal the

denial of his motion for relief from judgment and raise that issue again

to the state court of appeals and supreme court. But he did not file any

appeal from the denial for relief from judgment. Accordingly, he failed to

exhaust the claim and cannot go back and exhaust it due to the six-month

statute of limitations to file an appeal of a denial from a motion for relief

from judgment. Mich. Ct. R. 6.509(A). Stevens was represented by

counsel on his direct appeal, which is where he should have raised this

claim under Rule 6.508(D)(3). See Simpson v. Jones, 238 F.3d 399, 403

(6th Cir. 2000).

     Moreover, Stevens has not made a showing of cause and prejudice

or actual innocence supported by new evidence that would excuse his

procedural default at the post-conviction stage. Although he raises an

ineffective assistance of trial counsel claim, which can serve as cause and

prejudice, he does not argue that his appellate counsel was ineffective for

failing to raise this on direct appeal, which again is where it should have

been raised. Stevens defaulted his prosecutorial misconduct claim and so




                                     15
the Court cannot consider the merits of his claim. Therefore, he is not

entitled to habeas relief on this claim.

     Even if the Court could consider the merits of this claim, Stevens

would not be entitled to relief. State law permits prosecutors to file

alternative charges. Mich. Comp. Laws § 767.55. Moreover, Stevens does

not argue that his indictment did not comply with due process because

he lacked notice of the charges, the elements were unclear, or he was

subject to double jeopardy. See Valentine v. Konteh, 395 F.3d 626, 631

(6th Cir. 2005). Throughout the trial, it was clear that felonious assault,

assault with intent to commit murder, and AWIGBH were alternative

charges. The prosecutor requested a jury instruction explaining the

alternative charges, which was unopposed (Dkt. 10-12 at 2–3), and the

trial court gave it. (Id. at 39–40, 46–47). She also noted the nature of the

charges in her closing argument. (Dkt. 10-12 at 17–19). There was no lack

of notice or unfairness amounting to a due process violation.

        C. Improper Jury Instruction

     Stevens argues that the jury instruction on AWIGBH was improper

(Dkt. 1 at 8), but this claim is also procedurally defaulted for the same

reasons as above. See supra Section III.B. It is unclear what Stevens


                                    16
believes was improper about the instruction, but he appears to be arguing

that the trial court should have instructed the jury that AWIGBH is a

specific-intent crime. Although the state trial court did not address this

claim, which Stevens raised in his motion for relief from judgment (Dkt.

10-15 at 12), he was still obligated to appeal the decision up to the

Michigan Supreme Court. Now, he cannot go back to state court and

exhaust the claim. Mich. Ct. R. 6.509(A). Therefore, the claim is

procedurally defaulted.

     For the same reasons as above, Stevens has not shown cause and

prejudice or that he is actually innocent for the purposes of avoiding the

procedural default, despite his ineffective assistance of trial counsel

claim. Supra Section III.C; see also People v. Clark, 274 Mich. App. 248,

255 (2007) (noting that an improper jury instruction claim in Michigan

must be raised on direct appeal). Stevens’ default of his jury instruction

claim is unexcused, and he is not entitled to habeas relief on this claim.

     If the Court could address the merits of this claim, Stevens would

still fail. Because jury instructions are generally matters of state law, see

Bagby v. Sowders, 894 F.2d 792, 795 (6th Cir. 1990), only jury

instructions that are “so infirm that they rendered the entire trial


                                     17
fundamentally unfair” will give rise to habeas relief, Scott v. Mitchell, 209

F.3d 854, 882 (6th Cir. 2000) (citing Coe v. Bell, 161 F.3d 320, 329 (6th

Cir. 1998)). Here, Stevens argues that the instruction was improper

under Michigan law (Dkt. 1 at 8), but he does not argue how the

instruction so infected his trial that it was fundamentally unfair. Without

more, he would not be entitled to habeas relief if the Court reached this

argument.

        D. Ineffective Assistance of Trial Counsel

     In his fourth and final claim, Stevens argues that his trial attorney

provided ineffective assistance by failing to request a jury instruction on

the lesser-offense of aggravated assault. (Dkt. 1 at 8.) He raised this

claim on his motion for relief from judgment (Dkt. 15 at 12), and the state

trial court appears to have considered and rejected the claim as grounds

for excusing any state procedural default under Rule 6.508(D)(3). (Dkt.

16 at 3.) However, Stevens failed to appeal this decision. For the same

reasons as above, he failed to exhaust his claim, it is now procedurally

defaulted, and he has not shown cause or prejudice for failing to raise his

claim earlier. See supra Sections III.B–C; see also Ivory v. Jackson, 509

F.3d 284, 292–93 (6th Cir. 2007) (noting that an ineffective assistance of


                                     18
trial counsel claim must be raised on direct appeal in Michigan).

Accordingly, Stevens is not entitled to habeas relief on this claim.

     Again, if the Court did reach this issue, Stevens would not be

entitled to relief on the merits of his ineffective assistance of counsel

claim. To prevail, he must show “that counsel’s performance was

deficient” and “the deficient performance prejudiced the defense.”

Strickland v. Washington, 466 U.S. 668, 687 (1984). The deficient-

performance prong “requires showing that counsel made errors so serious

that counsel was not functioning as the ‘counsel’ guaranteed the

defendant by the Sixth Amendment.” Id. Stevens’ trial counsel’s decision

not to request a jury instruction on aggravated assault, a cognate lesser

offense to AWIGBH, was not deficient because Stevens was not entitled

to an instruction. People v. Jones, 443 Mich. 88, 103 n.21 (1993).

Moreover, Stevens admitted to stabbing Allbright, and because

aggravated assault cannot be committed with a weapon, Mich. Comp.

Laws § 750.81(a)(1), a request for that jury instruction would have been

denied. Failure to make futile requests is not ineffective assistance of

counsel. United States v. Hanley, 906 F.2d 1116, 1121 (6th Cir. 1990).




                                    19
  IV.   Certificate of Appealability and In Forma Pauperis
        Status

     Federal Rule of Appellate Procedure 22(b)(1) provides that an

appeal may not proceed unless a certificate of appealability is issued

under 28 U.S.C. § 2253. Rule 11(a) of the Rules Governing Section 2254

Cases requires the Court to “issue or deny a certificate of appealability

when it enters a final order adverse to the applicant.”

     To obtain a certificate of appealability, a prisoner must make a

substantial showing of the denial of a constitutional right. 28 U.S.C. §

2253(c)(2). Section 2253(c)(2) is satisfied only if reasonable jurists could

debate whether, or agree that, the petition should have been resolved in

a different manner, or that the issues presented deserve encouragement

to proceed further. Slack v. McDaniel, 529 U.S. 473, 483–84 (2000).

     For the reasons above, reasonable jurists would not find this

Court’s assessment of Stevens’ claims to be debatable or wrong. Nor

would reasonable jurists conclude that the issues deserve encouragement

to proceed further. Consequently, Stevens is not entitled to a certificate

of appealability. See Millender v. Adams, 187 F. Supp.2d 852, 880 (E.D.

Mich. 2002).



                                    20
     The Court further concludes that an appeal from this decision could

not be taken in good faith. Therefore, even though Stevens was granted

leave to proceed in forma pauperis in this Court, he may not proceed in

forma pauperis on appeal. Fed. R. App. P. 24(a)(3)(A).

   V.    Conclusion

     For the reasons set forth above, Stevens is not entitled to habeas

relief either on the merits or due to his unexcused procedural default, and

reasonable jurists could not debate the Court’s disposition of his claims.

     Accordingly,    the   petition    (Dkt.    1)   is   DENIED     WITH

PREJUDICE, a certificate of appealability is DENIED, and leave to

proceed in forma pauperis on appeal is DENIED.

     IT IS SO ORDERED.

Dated: May 15, 2019                        s/Judith E. Levy
     Ann Arbor, Michigan                   JUDITH E. LEVY
                                           United States District Judge


                    CERTIFICATE OF SERVICE
      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court’s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on May 15, 2019.
                                           s/Shawna Burns
                                           SHAWNA BURNS
                                           Case Manager
                                      21
